Case 4:21-cv-00631-SDJ-KPJ Document 10 Filed 09/15/21 Page 1 of 1 PageID #: 232




                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    MICHAEL MOATES,                             §
                                                §
            Plaintiff,                          §
                                                §
    v.                                          §       Civil Action No.: 4:21-cv-631-SDJ-KPJ
                                                §
    LONE STAR COLLEGE                           §
    SYSTEM, et al.,                             §
                                                §
            Defendants.
                                                §

                     ORDER GRANTING PLAINTIFF’S ORAL MOTION
                       FOR EXTENSION OF TIME TO FILE REPLY

         Pending before the Court is Plaintiff Michael Moates’ (“Plaintiff”) Motion to Set Aside

  Judgment and Declare Settlement Agreement Invalid (Dkt. 7), to which Defendants filed a

  Response on September 10, 2021. See Dkt. 8. On September 13, 2021, Plaintiff contacted the Court

  to request an extension of time to file his Reply. Plaintiff advised that he has been exposed to

. COVID-19 and instructed by his doctor to quarantine for fourteen days, beginning September 13,

  2021. In light of these circumstances, the Court will construe Plaintiff’s telephone request as an

  oral motion (the “Motion”) for an extension of time to file his Reply. The Motion is hereby

  GRANTED. Plaintiff shall have until October 4, 2021 to file his Reply.

             So ORDERED and SIGNED this 15th day of September, 2021.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE
